Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 3, 2020

                                      No. 04-19-00576-CR

                                      George Oscar PENA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6904
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on January 27, 2020. The brief has not
been filed. Appellant’s attorney is ORDERED to respond to this court in writing within ten (10)
days of the date of this order. The response should state a reasonable explanation for failing to
timely file the brief and demonstrate the steps being taken to remedy the deficiency. If
appellant’s attorney fails to file an adequate response within ten (10) days, this appeal will be
abated to the trial court for an abandonment hearing, and the trial court will be asked to consider
whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court